Exhibit 10.5
EMPLOYMENT AGREEMENT
THIS AGREEMENT is made as of the 12th day of November, 2010, by and between PARK
STERLING BANK, a state bank organized and existing under the laws of the State
of North Carolina (the “Bank”), and Nancy J. Foster (the “Executive”).
BACKGROUND:
The Bank desires to employ the Executive as an Executive Vice President and the
Chief Risk Officer of the Bank and Executive desires to accept such employment.
The Employer and the Executive desire to enter into an employment agreement to
set forth the terms and conditions of the Executive’s employment.
AGREEMENT:
In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:
1. Duties.
1.1 Positions. The Executive shall be employed as an Executive Vice President
and the Chief Risk Officer of the Bank and, subject to the direction of the
Chief Executive Officer of the Bank, shall perform and discharge faithfully the
duties and responsibilities which may be assigned to the Executive from time to
time in connection with the conduct of its business. In the event the Company
becomes a party to this Agreement, the Executive shall be employed as an
Executive Vice President and the Chief Risk Officer of the Company and, subject
to the direction of the Chief Executive Officer of the Bank, shall perform and
discharge well and faithfully the duties and responsibilities which may be
assigned to the Executive from time to time in connection with the conduct of
its business. The duties and responsibilities of the Executive shall be
commensurate with the position of executive vice president and chief risk
officer of a bank and, to the extent applicable, the position of executive vice
president and chief risk officer of a bank holding company.
1.2 Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 1.1 hereof, the
Executive shall:
(a) subject to Section 1.3, devote all of the Executive’s time, energy and skill
during regular business hours to the performance of the duties of the
Executive’s employment (reasonable vacations and reasonable absences due to
illness excepted) and faithfully and industriously perform such duties;
(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to the Executive by the Chief Executive
Officer of the Employer; and
(c) timely prepare and forward to the Chief Executive Officer of the Employer
all reports and accountings as may be requested of the Executive.

 

 



--------------------------------------------------------------------------------



 



1.3 Permitted Activities. The Executive shall devote the Executive’s entire
business time, attention and energies to the business of the Employer and shall
not during the Term be engaged (whether or not during normal business hours) in
any other business or professional activity, whether or not such activity is
pursued for gain, profit or other pecuniary advantage, but as long as the
following activities do not interfere with the Executive’s obligations to the
Employer, this shall not be construed as preventing the Executive from:
(a) investing the Executive’s personal assets in any manner which will not
require any services on the part of the Executive in the operation or affairs of
the entity and in which the Executive’s participation is solely that of an
investor; provided that such investment activity following the Effective Date
shall not result in the Executive owning beneficially at any time one percent
(1%) or more of the equity securities of any Competing Business;
(b) investing the Executive’s personal assets in any manner which will not
require any substantial services on the part of the Executive in the operation
or affairs of an entity that is not a Competing Business and in which the
Executive’s participation is principally that of an investor; or
(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books, teaching or serving on the
board of directors of an entity so long as any such participation does not
interfere with the ability of the Executive to effectively discharge the
Executive’s duties hereunder; provided further, that the Chief Executive Officer
of the Employer may direct the Executive in writing to resign from any such
organization and/or cease such activities should the Chief Executive Officer of
the Employer reasonably conclude that continued membership and/or activities of
the type identified would not be in the best interests of the Employer.
2. Term. This Agreement shall remain in effect for the Term. If the Agreement is
in effect at the end of the Initial Term, the Term shall be renewed
automatically for successive twelve-month periods unless and until one party
gives written notice to the other of its or her/his intent not to extend this
Agreement with such written notice to be given not less than one hundred eighty
(180) days prior to the end of the Initial Term or any such twelve-month period.
In the event such notice of non-extension is properly given, this Agreement
shall terminate at the end of the remaining Term then in effect, subject to
earlier termination in connection with the termination of the Executive’s
employment pursuant to Section 4 hereof. If the Effective Date does not fall on
or before January 14, 2011, this Agreement shall become null and void as of
January 14, 2011.

 

2



--------------------------------------------------------------------------------



 



3. Compensation. The Employer shall pay the Executive the following during the
Term, except as otherwise provided below:
3.1 Annual Base Salary and Commencement Bonus.
(a) The Executive shall be compensated at an initial annual base rate of Three
Hundred Thousand Dollars ($300,000) (the “Annual Base Salary”). The Executive’s
Annual Base Salary shall be reviewed by the Board of Directors at least annually
for adjustments, as determined by the Board of Directors based on its evaluation
of the Executive’s performance. The Executive’s Annual Base Salary shall be
payable in accordance with the Employer’s normal payroll practices.
(b) Within 15 business days following the Effective Date, the Bank shall pay to
the Executive a one-time commencement bonus of Fifty Thousand Dollars ($50,000)
in a lump sum payment. If the Executive experiences a Termination of Employment
for any other than a reason described in Section 4.1(a)(2), 4.1(b)(2), 4.1(c) or
4.1(f) within (i) one (1) year of the Effective Date, then the Executive shall
repay to the Bank one hundred percent (100%) of such commencement bonus;
(ii) two (2) years of the Effective Date, then the Executive shall repay to the
Bank sixty-six and two-thirds percent (66 2/3%) of such commencement bonus; and
(iii) three (3) years of the Effective Date, then the Executive shall repay to
the Bank thirty-three and one-third percent (33 1/3%) of such commencement
bonus.
3.2 Annual Incentive Compensation. The Executive shall be eligible to receive
annual bonus compensation, if any, as may be determined by the Compensation and
Development Committee of the Board of Directors of the Bank based on performance
measures established by the Compensation and Development Committee of the Board
of Directors of the Bank consistent with the Employer’s strategic planning
process and in consultation with the Executive, pursuant to any incentive
compensation program as may be adopted from time to time by the Compensation and
Development Committee of the Board of Directors of the Bank. The maximum annual
bonus opportunity for any annual period shall be no less than one hundred
percent (100%) of the Executive’s Annual Base Salary. Any annual bonus earned
shall be payable, in cash or in securities of the Bank or the Company, or any
combination thereof, in the year following the year in which the bonus is earned
in accordance with the Employer’s normal practices for the payment of short-term
incentives. To be entitled to any payment of incentive compensation from the
Employer, the Executive must be employed by the Employer on the date such
payment is made. The parties anticipate the granting of equity incentives of a
type and nature preliminarily outlined in the attached Schedule A.
3.3 Equity Compensation. The Executive shall be entitled to long-term equity
incentive awards in the discretion of the Compensation and Development Committee
of the Board of Directors of the Bank (or any committee thereof) based upon
and/or subject to any performance measures as may be established by the granting
entity; provided, however, that, in general, awards shall be made at such times
and shall be subject to such terms and conditions that are no less favorable
than awards granted to similarly situated executives. In the event of the
formation of the Company, the Bank shall cause the Board of Directors of the
Company (or any committee thereof) to consider grants of long-term incentives
awards to the Executive in accordance with the intent expressed in the
immediately preceding sentence. The granting of any and all forms of long-term
equity compensation to the Executive is subject to applicable restrictions
imposed by federal and state banking laws.

 

3



--------------------------------------------------------------------------------



 



3.4 Relocation Benefits, Temporary Living, and Commuting.
(a) The Executive agrees to initiate relocation to the Charlotte, North Carolina
area within one year of the Effective Date. Employer shall reimburse the
Executive for reasonable expenses relating to such relocation to the Charlotte
area that are actually incurred during the 18-month period that begins on the
Effective Date, provided such expenses are approved in advance in writing by the
Compensation and Development Committee of the Board of Directors of the Bank in
its sole discretion. If the Executive experiences a Termination of Employment
for any other than a reason described in Section 4.1(a)(2), 4.1(b)(2), 4.1(c) or
4.1(f) within (i) one (1) year of the Bank’s initial disbursement of such
relocation expenses, then the Executive shall repay to the Bank one hundred
percent (100%) of such reimbursement amount; (ii) two (2) years of the Bank’s
initial disbursement of such relocation expenses, then the Executive shall repay
to the Bank sixty-six and two-thirds percent (66 2/3%) of such reimbursement
amount; and (iii) three (3) years of the Bank’s initial disbursement of such
relocation expenses, then the Executive shall repay to the Bank thirty-three and
one-third percent (33 1/3%) of such reimbursement amount.
(b) Prior to the Executive’s relocation to the Charlotte, North Carolina area,
Employer shall reimburse the Executive for actually incurred temporary living
and commuting expenses in accordance with this subsection. Employer will
reimburse the Executive for up to $5,000 for temporary living expenses for the
first month of the Term and up to $1,750 per month for the eight (8) months
thereafter. Employer will reimburse the Executive for up to $400 per week for
commuting expenses during the first nine (9) months of the Term. The Executive
must submit receipts documenting the actual temporary living and commuting
expenses incurred in order to receive reimbursement. If the Executive
experiences a Termination of Employment for any other than a reason described in
Section 4.1(a)(2), 4.1(b)(2), 4.1(c) or 4.1(f) within (i) one (1) year of the
Bank’s initial disbursement of any such living / commuting expenses, then the
Executive shall repay to the Bank one hundred percent (100%) of such
reimbursements; (ii) two (2) years of the Bank’s initial disbursement of any
such living / commuting expenses, then the Executive shall repay to the Bank
sixty-six and two-thirds percent (66 2/3%) of such reimbursements; and
(iii) three (3) years of the Bank’s initial disbursement of any such living /
commuting expenses, then the Executive shall repay to the Bank thirty-three and
one-third percent (33 1/3%) of such reimbursements.
3.5 Business and Professional Education Expenses; Memberships. The Employer
specifically agrees to reimburse the Executive, in accordance with the
reimbursement policies from time to time adopted by the Board of Directors, for
reasonable and necessary business expenses incurred by the Executive in the
performance of the Executive’s duties hereunder; provided, however, that the
Executive shall, as a condition of any such reimbursement, submit verification
of the nature and amount of such expenses in accordance with such reimbursement
policies and in sufficient detail to comply with rules and regulations
promulgated by the United States Treasury Department. In addition, the Employer
shall reimburse the Executive for educational expenses related to the
Executive’s professional development and for membership in professional and
civic organizations to the extent such activities are consistent with the
Employer’s strategic objectives, subject in each instance to advance approval by
the Board of Directors. The Executive acknowledges that the Employer makes no
representation with respect to the taxability or nontaxability of the benefits
provided under this Section 3.5.

 

4



--------------------------------------------------------------------------------



 



3.6 Paid Leave. The Executive shall be entitled to thirty (30) days of paid
leave per calendar year, prorated for partial calendar years. A maximum of ten
(10) days of accrued paid leave may be carried over to an immediately succeeding
calendar year. The provisions of this Section 3.6 shall apply notwithstanding
any more or less generous paid leave policy then maintained by the Employer.
3.7 Benefits. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to similarly situated employees. All such benefits shall be
awarded and administered in accordance with the Employer’s standard policies and
practices.
3.8 Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.
The Executive is advised to consult with the Executive’s own tax professional
regarding all tax matters related to compensation and benefits from the Company.
To the extent any payments made pursuant to this Agreement are subject to the
requirements of Code Section 409A, the applicable terms of this Agreement (and
any related Company-sponsored plans) shall be interpreted so as to comply with
Code Section 409A. Nonetheless, in the event that any payment or benefit (or
portion thereof) under this Agreement or the plans referenced herein shall be
deemed not to comply with Code Section 409A, then the Employer, the Board and
their designees and agents shall not be liable to the Executive in any way.
3.9 Apportionment of Obligations. In the event the Company becomes a party to
this Agreement, the obligations for the payment of the amounts otherwise payable
pursuant to this Section 3 and in Section 4 shall be apportioned between the
Company and the Bank as they may agree from time to time in their sole
discretion. The satisfaction of the obligations in this Section 3 and Section 4
shall be subject to any approvals or non-objections from, and any conditions or
restrictions imposed by, any regulator of the Employer.
3.10 Reimbursement of Expenses; In-Kind Benefits. All expenses eligible for
reimbursements described in this Agreement must be incurred by the Executive
during the Term of this Agreement to be eligible for reimbursement. All in-kind
benefits described in this Section 3 must be provided by the Employer during the
Term of this Agreement. The amount of reimbursable expenses incurred, and the
amount of in-kind benefits provided, in one taxable year shall not affect the
expenses eligible for reimbursement, or in-kind benefits provided, in any other
taxable year. Each category of reimbursement shall be paid as soon as
administratively practicable, but in no event shall any such reimbursement be
paid after the last day of the calendar year following the calendar year in
which the expense was incurred. Neither rights to reimbursement nor in-kind
benefits are subject to liquidation or exchanges for other benefits.

 

5



--------------------------------------------------------------------------------



 



3.11 Clawback of Incentive Compensation. The Executive agrees to repay any
incentive compensation previously paid or otherwise made available to the
Executive that is subject to recovery under any applicable law (including any
rule of any exchange or service through which the securities of the Employer are
then traded) where such incentive compensation was in excess of what should have
been paid or made available because the determination of the amount due was
based, in whole or in part, on materially inaccurate financial information of
the Employer. The Executive agrees to return promptly any such incentive
compensation identified by the Employer. If the Executive fails to return such
incentive compensation promptly, the Executive agrees that the amount of such
incentive compensation may be deducted from any and all other compensation owed
to the Executive. The Executive acknowledges that the Employer may take
appropriate disciplinary action (up to, and including, Termination of
Employment) if the Executive fails to return such incentive compensation. The
provisions of this Section 3.11 shall remain in effect for the period required
by applicable law.
4. Termination; Suspension or Reduction of Benefits.
4.1 Termination of Employment. During the Term, the Executive’s Termination of
Employment under this Agreement may only occur as follows:
(a) By the Employer:
(1) for Cause;
(2) without Cause (other than pursuant to Section 4.1(a)(3) below) at any time,
provided that the Board of Directors of either the Company or the Bank shall
give the Executive thirty (30) days prior written notice of its intent; or
(3) in the event that a regulator for the Employer requires the Executive’s
removal from service as an Executive Vice President and Chief Risk Officer of
the Bank and/or the Company.
(b) By the Executive:
(1) for any reason (other than pursuant to Section 4.1(b)(2)), provided that the
Executive shall give the Employer thirty (30) days’ prior written notice of the
Executive’s intent to effect the Executive’s Termination of Employment; or
(2) for Good Reason, provided that the Executive shall give the Employer the
prior written notice described in Section 24(p).
(c) Upon the Executive becoming subject to a Disability.
(d) At any time upon mutual, written agreement of the parties.
(e) Upon expiration of the Term.
(f) Notwithstanding anything in this Agreement to the contrary, the Term shall
end automatically upon the Executive’s death.

 

6



--------------------------------------------------------------------------------



 



If the Agreement becomes null and void pursuant to the last sentence of
Section 2 because the Term failed to commence on or before January 14, 2011, no
party shall have any obligations to, or rights against, any other party under
this Agreement.
4.2 Severance. If, during the Term, the Executive experiences a Termination of
Employment, either by the Employer without Cause pursuant to Section 4.1(a)(2)
or by the Executive for Good Reason pursuant to Section 4.1(b)(2), then, upon
the Executive’s Termination of Employment, the Employer will pay severance to
the Executive in an amount equal to two (2) times the Executive’s Annual Base
Salary at the highest rate in effect in the twelve-month period immediately
preceding the Termination of Employment, with such amount payable in
substantially equal cash installments not less frequently than monthly over a
period of twenty-four (24) months, commencing on the date determined by the
Employer but in no event later than sixty (60) days following the date of the
Executive’s Termination of Employment.
4.3 Change of Control. If, within six (6) months following a Change of Control,
the Executive voluntarily resigns, with or without Good Reason, the Executive
shall receive, as liquidated damages, in lieu of all other claims and payments,
an amount equal to two (2) times the Executive’s Annual Base Salary at the
highest rate in effect in the twelve-month period immediately preceding the
Termination of Employment, with such amount payable in substantially equal cash
installments not less frequently than monthly over a period of twenty-four
(24) months, commencing on the date determined by the Employer but in no event
later than sixty (60) days following the date of the Executive’s Termination of
Employment.
4.4 Parachute Payment Reduction. In no event shall any payment described in this
Agreement exceed the amount permitted by Code Section 280G. Therefore, if the
aggregate present value (determined in accordance with the provisions of Code
Section 280G) of both the payments under this Agreement and all other payments
to the Executive in the nature of compensation (the “Aggregate Payments”) would
result in a “parachute payment,” as defined under Code Section 280G, then the
Aggregate Payments shall not be greater than an amount equal to 2.99 multiplied
by Executive’s “base amount” for the “base period”, as those terms are defined
under Code Section 280G. In the event the Aggregate Payments are required to be
reduced pursuant to this subsection, the portions of the Aggregate Payments that
would be paid latest in time will be reduced first and if multiple portions of
the Aggregate Payments to be reduced are paid at the same time, any non-cash
payments will be reduced before any cash payments, and any remaining cash
payments will be reduced pro rata.
4.5 Effect of Termination of Employment.
(a) Upon Executive’s Termination of Employment hereunder for any reason, the
Employer shall have no further obligations to the Executive or the Executive’s
estate with respect to this Agreement, except for the payment of any amount
earned and owing under this Agreement and payment set forth in Section 4.2 or
4.3, if applicable.

 

7



--------------------------------------------------------------------------------



 



(b) Notwithstanding any other provision of this Agreement to the contrary, as a
condition of the Employer’s payment of any amount in connection with the
Executive’s Termination of Employment, the Executive must execute within such
period of time following Termination of Employment as is permitted by the
Employer (and not timely revoke during any revocation period provided pursuant
to such release) a release and non-disparagement agreement in the form provided
by the Employer. All payments of severance shall accrue from the date of the
Executive’s Termination of Employment and, notwithstanding the timing provisions
under Sections 4.2 and 4.3, shall be made or commence on the sixtieth (60th) day
following the Executive’s Termination of Employment, with any accrued but unpaid
severance being paid on the date of the first payment.
(c) Notwithstanding any provision in the Agreement to the contrary, to the
extent necessary to avoid the imposition of tax on the Executive under Code
Section 409A, any payments that are otherwise payable to the Executive within
the first six (6) months following the effective date of Termination of
Employment, shall be suspended and paid as soon as practicable following the end
of the six-month period following such effective date if, immediately prior to
the Executive’s Termination of Employment, the Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Employer (or any related “service recipient” within the meaning of Code
Section 409A and the regulations thereunder). Any payments suspended by
operation of the foregoing sentence shall be paid as a lump sum within thirty
(30) days following the end of such six-month period. Payments (or portions
thereof) that would be paid latest in time during the six-month period will be
suspended first.
(d) Any purported termination of the Executive’s employment which does not rise
to the level of a Termination of Employment shall not entitle the Executive to
any of the payments or benefits described in Section 4.
(e) If the Executive is a member of the Board of Directors of either the Company
or the Bank and the Executive’s employment is terminated by the Employer or by
the Executive pursuant to Section 4.1, the Executive shall immediately resign
from the Executive’s position(s) on the Board(s) of Directors, effective as of
the date the Executive’s employment is terminated.
(f) Notwithstanding anything contained in this Agreement to the contrary, no
payments shall be made pursuant to Section 4 or any other provision herein in
contravention of the requirements of Section 2[18(k)] of the Federal Deposit
Insurance Act (12 U.S.C. 1828(k)).
4.6 Regulatory Action.
(a) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Employer under this
Agreement shall terminate, as of the effective date of such order, except for
the payment of Annual Base Salary due and owing under Section 3.1 on the
effective date of said order, and reimbursement under Section 3.5 of expenses
incurred as of the effective date of termination.

 

8



--------------------------------------------------------------------------------



 



(b) If the Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Employer shall reinstate (in whole or in part) any of
its obligations which were suspended.
(c) If the Employer is in default (as defined in Section 3(x)(1) of the FDIA),
all obligations under this Agreement shall terminate as of the date of default,
but the vested rights of the parties shall not be affected.
(d) All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of the Employer (1) by the director of the Federal
Deposit Insurance Corporation (the “FDIC”) or his or her designee (the
“Director”), at the time the FDIC enters into an agreement to provide assistance
to or on behalf of the Employer under the authority contained in Section 13(c)
of the FDIA; or (2) by the Director, at the time the Director approves a
supervisory merger to resolve problems related to operation of the Employer when
the Employer is determined by the Director to be in an unsafe and unsound
condition. Any rights of the Executive that have already vested, however, shall
not be affected by such action.
(e) All obligations under this Agreement are further subject to such conditions,
restrictions, limitations and forfeiture provisions as may separately apply
pursuant to any applicable state banking laws.
5. Employer Information.
5.1 Ownership of Employer Information. All Employer Information received or
developed by the Executive or by the Employer while the Executive is employed by
the Employer will remain the sole and exclusive property of the Employer.
5.2 Obligations of the Executive. The Executive agrees:
(a) to hold Employer Information in strictest confidence;
(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Employer Information or any physical embodiments of Employer
Information to any unauthorized recipient; and
(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Employer Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.

 

9



--------------------------------------------------------------------------------



 



In the event that the Executive is required by law to disclose any Employer
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
(whose reasonable fees and expenses shall be paid by Employer) that such
disclosure is required by law and then only after prior written notice is given
to the Employer when the Executive becomes aware that such disclosure has been
requested and is required by law. This Section 5 shall survive for a period of
two (2) years following termination of this Agreement for any reason with
respect to Confidential Information, and shall survive termination of this
Agreement for any reason for so long as is permitted by applicable law, with
respect to Trade Secrets.
5.3 Delivery upon Request or Termination. Upon request by the Employer, and in
any event upon the Executive’s Termination of Employment with the Employer, the
Executive will promptly deliver to the Employer all property belonging to the
Employer and its Affiliates, including, without limitation, all Employer
Information then in the Executive’s possession or control.
6. Non-Competition. The Executive agrees that during the Executive’s employment
by the Employer hereunder, and in the event of the Executive’s Termination of
Employment, regardless of the reason, for a period of one (1) year thereafter,
the Executive will not (except on behalf of or with the prior written consent of
the Employer), within the Area, either directly or indirectly, on the
Executive’s own behalf or in the service or on behalf of others, perform for any
Competing Business any services which are the same as or essentially the same as
the services the Executive provided for the Employer.
7. Non-Solicitation of Customers. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for a period of
one (1) year thereafter, the Executive will not (except on behalf of or with the
prior written consent of the Employer) on the Executive’s own behalf or in the
service or on behalf of others, solicit, divert or appropriate or attempt to
solicit, divert or appropriate, any business from any of the Employer’s
customers with whom the Executive has or had material contact during the last
two (2) years of the Executive’s employment with Employer, for purposes of
providing products or services that are competitive with those provided by the
Employer. For purposes of the preceding sentence, “customers” shall also include
prospective customers actively sought by the Employer.
8. Non-Solicitation of Employees. The Executive agrees that during the
Executive’s employment by the Employer hereunder, and in the event of the
Executive’s Termination of Employment, regardless of the reason, for a period of
one (1) year thereafter, the Executive will not (except on behalf of or with the
prior written consent of the Employer) on the Executive’s own behalf or in the
service or on behalf of others, solicit, recruit or hire away or attempt to
solicit, recruit or hire away, any employee of the Employer with whom the
Executive had material contact during the last two (2) years of the Executive’s
employment, whether or not such employee is a full-time employee or a temporary
employee of the Employer, such employment is pursuant to written agreement, for
a determined period, or at will.

 

10



--------------------------------------------------------------------------------



 



9. Remedies. The Executive agrees that the covenants contained in Sections 5
through 8 of this Agreement are of the essence of this Agreement; that each of
the covenants is reasonable and necessary to protect the business, interests and
properties of the Employer, and that irreparable loss and damage will be
suffered by the Employer should the Executive breach any of the covenants.
Therefore, the Executive agrees and consents that, in addition to all the
remedies provided by law or in equity, the Employer shall be entitled to a
temporary restraining order and temporary and permanent injunctions to prevent a
breach or contemplated breach of any of the covenants. Furthermore, in addition
to any other remedies, the Executive agrees that any violation of the covenants
in Sections 5 through 8 will result in the immediate forfeiture of any remaining
payment that otherwise is or may become due under Section 4.2 or 4.3, if
applicable. The Executive further agrees that should the Executive breach any of
the covenants contained in Sections 5 through 8 of this Agreement, the Executive
shall repay to the Employer a portion of any amounts previously received by the
Executive pursuant to Section 4. The amount to be repaid shall be equal to the
aggregate amount payable (whether or not paid) multiplied by a fraction the
numerator of which shall be twenty-four (24) minus the number of consecutive,
full calendar months immediately following the Executive’s termination of
employment during which the Executive was not in breach of Sections 5 through 8
of this Agreement and the denominator of which is twenty-four (24). The Employer
and the Executive agree that all remedies available to the Employer or the
Executive, as applicable, shall be cumulative.
10. Severability. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with, and valid and enforceable under,
the law or public policy.
11. No Set-Off by the Executive. The existence of any claim, demand, action or
cause of action by the Executive against the Employer whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.
12. Notice. All notices, requests, waivers and other communications required or
permitted hereunder shall be in writing and shall be either personally
delivered, sent by reputable overnight courier service or mailed by first class
mail, return receipt requested, to the recipient at the address below indicated:

         
 
  If to the Employer:   Park Sterling Bank
 
      Attn: Chairman
 
      1043 E. Morehead Street, Suite 201
 
      Charlotte, NC 28204
 
       
 
  If to the Executive:   Nancy J. Foster
 
      6 Wildwood Road
 
      Larchmont, NY 10538

 

11



--------------------------------------------------------------------------------



 



or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. All
such notices, requests, waivers and other communications shall be deemed to have
been effectively given: (a) when personally delivered to the party to be
notified; (b) when sent by confirmed facsimile to the party to be notified; (c)
five (5) business days after deposit in the United States Mail postage prepaid
by certified or registered mail with return receipt requested at any time other
than during a general discontinuance of postal service due to strike, lockout,
or otherwise (in which case such notice, request, waiver or other communication
shall be effectively given upon receipt) and addressed to the party to be
notified as set forth above; or (d) two (2) business days after deposit with a
national overnight delivery service, postage prepaid, addressed to the party to
be notified as set forth above with next-business-day delivery guaranteed. A
party may change its or her/his notice address given above by giving the other
party ten (10) days’ written notice of the new address in the manner set forth
above.
13. Assignment. The rights and obligations of the Employer under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Employer, as applicable, including without limitation, a
purchaser of all or substantially all the assets of the Employer. If the
Agreement is assigned pursuant to the foregoing sentence, the assignment shall
be by novation and the Employer shall have no further liability hereunder, and
the successor or assign, as applicable, shall become the “Employer” hereunder,
but the Executive will not be deemed to have experienced a Termination of
Employment by virtue of such assignment. The Agreement is a personal contract
and the rights and interest of the Executive may not be assigned by the
Executive. This Agreement shall inure to the benefit of and be enforceable by
the Executive and the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
14. Waiver. A waiver by one party to this Agreement of any breach of this
Agreement by any other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.
15. Mediation. Except as provided in Section 16 hereof, if any dispute arises
out of or relates to this Agreement, or a breach thereof, and if the dispute can
not be settled through direct discussions between the parties, the parties agree
to first endeavor to settle the dispute in an amicable manner by mediation under
the Commercial Mediation Rules of the American Arbitration Association before
resorting to any other process for resolving the dispute.
16. Applicable Law and Choice of Forum. This Agreement shall be construed and
enforced under and in accordance with the laws of the State of North Carolina,
without regard to its conflict of rule principles. The parties agree that any
appropriate state court located in Mecklenburg County, North Carolina or federal
court for the Western District of North Carolina shall have exclusive
jurisdiction of any case or controversy arising under or in connection with this
Agreement shall be a proper forum in which to adjudicate such case or
controversy. The parties consent and waive any objection to the jurisdiction or
venue of such courts.
17. Interpretation. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein,” “hereunder,” “hereby,” “hereto,” “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

 

12



--------------------------------------------------------------------------------



 



18. Entire Agreement. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by all parties. All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.
19. Mutual Non-disparagement. The Employer agrees that during the Term and for a
period of two years thereafter, each will not make any statement (written or
oral) that could reasonably be perceived as disparaging to the Executive. The
Executive agrees that during the Term and for a period of two years thereafter,
the Executive will not make any statement (written or oral) that could
reasonably be perceived as disparaging to the Employer or any person or entity
that the Executive reasonably should know is an affiliate of the Employer.
20. Rights of Third Parties. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.
21. Survival. The obligations of the parties pursuant to Sections 3.11, 5
through 9, 15, 16 and 19, as applicable, shall survive the Executive’s
Termination of Employment hereunder for the period designated under each of
those respective sections.
22. Representation Regarding Restrictive Covenants. The Executive represents
that the Executive is not and will not become a party to any non-competition or
non-solicitation agreement or any other agreement which would prohibit the
Executive from entering into this Agreement or providing the services for the
Employer contemplated by this Agreement on or after the Effective Date. In the
event the Executive is subject to any such agreement, this Agreement shall be
rendered null and void and the Employer shall have no obligations to the
Executive under this Agreement.
23. Joinder of Company. In the event the Company is formed and desires to become
a party to this Agreement, the Executive and the Bank shall enter into such
amendments to the Agreement and execute such consents as may be necessary to
reflect the addition of the Company as a party to the Agreement. No such
amendments to the Agreement shall materially alter the terms of this Agreement
without the consent of the affected party.
24. Definitions. Whenever used in this Agreement, the following terms and their
variant forms shall have the meanings set forth below:
(a) “Affiliate” shall mean any entity which controls, is controlled by, or is
under common control with another entity. For this purpose, “control” means
ownership of more than fifty percent (50%) of the ordinary voting power of the
outstanding equity securities of an entity.

 

13



--------------------------------------------------------------------------------



 



(b) “Agreement” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.
(c) “Area” shall mean a radius of twenty-five (25) miles or, at the election of
the Employer upon written notice to the Executive, a radius of fifteen
(15) miles, from each office maintained by the Employer at the time a breach of
Section 6 of the Agreement is alleged by the Employer, provided that the
preceding shall not apply to an office first established by the Employer after
the end of the Term. It is the express intent of the parties that the Area as
defined herein is the area where the Executive performs services on behalf of
the Employer under this Agreement.
(d) “Board of Directors” shall mean the board of directors of the Bank or the
Company or both, as the context indicates, and includes any committee thereof or
other designee.
(e) “Business of the Employer” shall mean the business conducted by the
Employer, which is the business of commercial and consumer banking.
(f) “Cause” shall mean:
(1) A material breach of the terms of this Agreement by the Executive not cured
by the Executive within thirty (30) days after the Executive’s receipt of
Employer’s written notice thereof, including, without limitation, failure by the
Executive to perform the Executive’s duties and responsibilities in the manner
and to the extent required under this Agreement;
(2) Any act by the Executive of fraud against, material misappropriation from,
or material dishonesty to either the Company or the Bank;
(3) Conviction of the Executive of a crime involving breach of trust or moral
turpitude or any felony;
(4) Conduct by the Executive that amounts to willful misconduct, gross and
willful insubordination, gross neglect or inattention to or material failure to
perform the Executive’s duties and responsibilities hereunder, including
prolonged absences without the written consent of the Board of Directors;
provided that the nature of such conduct shall be set forth with reasonable
particularity in a written notice to the Executive who shall have ten (10) days
following delivery of such notice to cure such alleged conduct, provided that
such conduct is, in the reasonable discretion of the Board of Directors,
susceptible to a cure;
(5) the exhibition of a standard of behavior within the scope of or related to
the Executive’s employment that is materially disruptive to the orderly conduct
of the Employer’s business operations (including, without limitation, substance
abuse, sexual harassment or sexual misconduct) in the reasonable opinion of the
Board of Directors of the Company or the Bank (with the Executive abstaining
from participating in the consideration of, and vote on, such matter);

 

14



--------------------------------------------------------------------------------



 



(6) Receipt of any form of notice, written or otherwise, that any regulatory
agency having jurisdiction over the Employer intends to institute any form of
formal or informal regulatory action against the Executive; or
(7) Executive’s removal and/or permanent prohibition from participating in the
conduct of the Employer’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1818(e)(4) and (g)(1)).
(g) “Change of Control” means a “change in the ownership or effective control of
a corporation, or a change in the ownership of a substantial portion of the
assets of a corporation” within the meaning of Code Section 409A, provided,
however, that for purposes of determining an “effective change of control, ”
“50 percent” shall be used instead of “30 percent” and for purposes of
determining a “substantial portion of the assets of a corporation,” “85 percent”
shall be used instead of “40 percent.” For purposes of the preceding sentence,
“a corporation” refers to the Bank unless and until the Company is formed and
thereafter shall refer to the Company. Notwithstanding the foregoing, in the
event of a merger, consolidation, reorganization, share exchange or other
transaction as to which the holders of the capital stock of the Bank or the
Company before the transaction continue after the transaction to hold, directly
or indirectly through a holding company or otherwise, shares of capital stock of
the Bank or the Company (or other surviving company) representing more than
fifty percent (50%) of the value or ordinary voting power to elect directors of
the capital stock of the Bank or the Company (or other surviving company), such
transaction shall not constitute a Change of Control.
(h) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(i) “Company” means the parent bank holding company of the Bank that may be
formed following the Effective Date.
(j) “Competing Business” shall mean any entity (other than the Employer and its
Affiliates) that is conducting business that is the same or substantially the
same as the Business of the Employer.
(k) “Confidential Information” means data and information relating to the
business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Executive or of which
the Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and its Affiliates and which has value to the
Employer and its Affiliates and is not generally known to its competitors.
Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer or its Affiliates, provided
that such public disclosure shall not be deemed to be voluntary when made
without authorization by the Executive or any other employee of Employer, or
that has been independently developed and disclosed by others, or that otherwise
enters the public domain through lawful means.

 

15



--------------------------------------------------------------------------------



 



(l) “Disability” shall mean that the Executive suffers from a physical or mental
disability or infirmity that qualifies the Executive for disability benefits
under any accident and health plan maintained by the Employer that provides
income replacement benefits due to disability or, if the Employer does not
maintain such a plan, the Executive’s inability to perform the essential
functions of the Executive’s job for a period of ninety (90) or more days, with
or without reasonable accommodation, as a result of a physical or mental
disability or infirmity, as reasonably determined by the Employer.
(m) “Effective Date” shall mean the later of (i) January 14, 2011; or (ii)
confirmation from federal and state banking regulators that each have no
objection to the employment of the Executive in the capacity(ies) indicated by
this Agreement.
(n) “Employer” means the Bank and, if the Company is formed and becomes a party
to this Agreement, the Company.
(o) “Employer Information” means Confidential Information and Trade Secrets.
(p) “Good Reason” shall mean any of the following which occurs on or after the
Effective Date:
(1) a material reduction of the Executive’s Annual Base Salary from its then
current rate without the Executive’s consent, other than a reduction that also
is applied to substantially all other executive officers of the Employer if
Executive’s reduction is substantially proportionate to, or no greater than, the
reduction applied to substantially all other executive officers; or
(2) a material diminution in the authority, responsibilities or duties of the
Executive hereunder without the Executive’s consent;
provided, however, that for a Termination of Employment by the Executive to be
for Good Reason, the Executive must notify the Employer in writing of the event
giving rise to Good Reason within thirty (30) days following the occurrence of
the event (or, if later, thirty (30) days following the Executive’s knowledge of
occurrence of the event), the event must remain uncured after the expiration of
sixty (60) days following the delivery of written notice of such event to the
Employer by the Executive, and the Executive must resign effective no later than
sixty (60) days following the Employer’s failure to cure the event and must give
at least thirty (30) days advance written notice prior to the Executive’s
effective date of resignation.
(q) “Initial Term” shall mean that period of time commencing on the Effective
Date and running until the earlier of (1) the close of business on the last
business day immediately preceding the third anniversary of the Effective Date,
or (2) any earlier termination of employment of the Executive under this
Agreement as provided for in Section 4.
(r) “Term” shall mean the Initial Term and all subsequent extension periods.

 

16



--------------------------------------------------------------------------------



 



(s) “Termination of Employment” shall mean a termination of the Executive’s
employment where either (1) the Executive has ceased to perform any services for
the Employer and all affiliated companies that, together with the Employer,
constitute the “service recipient” within the meaning of Code Section 409A and
the regulations thereunder (collectively, the “Service Recipient”) or (2) the
level of bona fide services the Executive performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Executive retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of the average level of bona fide
services performed for the Service Recipient (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of service if the Executive has been providing services to the
Service Recipient for less than 36 months).
(t) “Trade Secrets” means Employer or Affiliate information including, but not
limited to, technical or nontechnical data, formulas, patterns, compilations,
programs, devices, methods, techniques, drawings, processes, financial data,
financial plans, product plans or lists of actual or potential customers or
suppliers which:
(1) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and
(2) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.
[Signatures on Next Page]

 

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

             
 
  Bank:    
 
           
 
  Park Sterling Bank    
 
           
 
  By:        
 
     
 
Signature    
 
           
 
     
 
Print Name    
 
           
 
     
 
Title    
 
           
 
  Executive:    
 
                          Nancy J. Foster

 

18



--------------------------------------------------------------------------------



 



Schedule A
to the
Employment Agreement for Nancy J. Foster
Type and Amount of Equity Grants. The parties contemplate initial equity grants
respecting shares of Company common stock, as follows:

  1)  
a stock option respecting the right to purchase up to 226,380 shares of the
Company’s common stock; and

  2)  
a restricted stock award respecting up to 97,020 shares of the Company’s common
stock.

Vesting. The stock option shall vest in substantially equal annual increments
over a three-year period commencing with the option grant date. The shares
subject to the restricted stock award shall vest based upon increases in the
value of Company common stock, i.e., one-third of the restricted stock shall
vest when the fair market value of the Company common stock first equals or
exceeds 125% of $6.50 for a period of thirty (30) consecutive days; another
one-third of the restricted stock shall vest when the fair market value of the
Company common stock first equals or exceeds 140% of $6.50 for a period of
thirty (30) consecutive days; and the remaining one-third of the restricted
stock shall vest when the fair market value of the Company common stock first
equals or exceeds 160% of $6.50 for a period of thirty (30) consecutive days.
Any shares subject to the restricted stock award that are not vested as of the
earlier of November 15, 2020 or the Executive’s Termination of Employment shall
be forfeited. Notwithstanding the foregoing, vesting of the equity rights will
accelerate in the event of a Termination of Employment by the Employer without
Cause or a resignation by the Executive for Good Reason.
Awards Subject to Terms of Plan Document and Award Agreement. Notwithstanding
the foregoing, any awards that may be granted by the Company to the Executive
will be governed by and subject to the terms and conditions set forth in the
applicable plan document and award agreement(s).

 

